
	

113 HR 5083 IH: Medicare DMEPOS Audit Improvement and Reform (AIR) Act of 2014
U.S. House of Representatives
2014-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5083
		IN THE HOUSE OF REPRESENTATIVES
		
			July 11, 2014
			Mrs. Ellmers (for herself, Mr. Barrow of Georgia, Mr. Braley of Iowa, Mr. Duncan of Tennessee, and Mr. Thompson of Pennsylvania) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to improve audit effectiveness and efficiency in
			 paying for durable medical equipment, prosthetics, orthotics, and supplies
			 (DMEPOS) under the Medicare program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Medicare DMEPOS Audit Improvement and Reform (AIR) Act of 2014.
		2.Improving Medicare audit effectiveness and efficiency for durable medical equipment, prosthetics,
			 orthotics, and supplies (DMEPOS)
			(a)Medicare administrative contractor payment outreach and education program for DMEPOS suppliers
				(1)In generalSection 1874A of the Social Security Act (42 U.S.C. 1395kk–1) is amended—
					(A)in subsection (a)(4)—
						(i)by redesignating subparagraph (G) as subparagraph (H); and
						(ii)by inserting after subparagraph (F) the following new subparagraph:
							
								(G)Payment outreach and education program for suppliers of durable medical equipment, prosthetics,
			 orthotics, and supplies (DMEPOS)Implementing a payment outreach and education program for DMEPOS suppliers under subsection (h).; and
						(B)by adding at the end the following new subsection:
						
							(h)Payment outreach and education program for DMEPOS suppliers
								(1)In generalIn order to reduce improper payments under part B for durable medical equipment, prosthetics,
			 orthotics, and supplies, each medicare administrative contractor that has
			 responsibility for payment under such part for durable medical equipment,
			 prosthetics, orthotics, and supplies furnished in an area (in this
			 subsection referred to as a Medicare DMEPOS contractor) shall carry out a program (in this subsection referred to as the DMEPOS payment outreach and education program) under which the contractor, through outreach, education, training, and technical assistance
			 activities conducted on a quarterly basis, provides DMEPOS suppliers,
			 physicians and practitioners who prescribe DMEPOS, and discharge planners
			 and case managers who coordinate DMEPOS for individuals in such area with
			 the information described in paragraph (3) and with error reduction
			 training under paragraph (4).
								(2)Forms of activitiesThe activities under a DMEPOS payment outreach and education program shall include the following:
									(A)Emails and other electronic communications.
									(B)Webinars.
									(C)Telephone calls.
									(D)In-person training.
									(E)Other forms of communications and assistance determined appropriate by the Secretary.
									(3)Information to be provided through activitiesThe information to be provided under a DMEPOS payment outreach and education program, with respect
			 to payment for DMEPOS under part B, shall include all of the following
			 information:
									(A)A list of suppliers’ most frequent payment errors and most expensive payment errors over the last
			 quarter.
									(B)Specific instructions regarding how to correct or avoid such errors in the future.
									(C)A notice of all new topics that have been approved by the Secretary for audits conducted by
			 Medicare contractors in relation to payment for DMEPOS under part B.
									(D)Specific instructions to prevent future issues related to such new audits.
									(E)Other information determined appropriate by the Secretary.
									(4)Error rate reduction training
									(A)In generalThe activities under a DMEPOS payment outreach and education program shall include error rate
			 reduction training.
									(B)RequirementsSuch training shall—
										(i)be provided at least annually; and
										(ii)focus on reducing improper Medicare payments for DMEPOS.
										(C)InvitationA Medicare DMEPOS contractor with responsibility for payment for DMEPOS in an area shall ensure
			 that all DMEPOS suppliers, physicians and practitioners who prescribe
			 DMEPOS, and discharge planners and case managers who coordinate DMEPOS for
			 individuals in the area are invited to attend the training described in
			 subparagraph (A) either in person or online.
									(5)PriorityA Medicare DMEPOS contractor shall give priority to activities under the DMEPOS payment outreach
			 and education program that will reduce improper Medicare payments based on
			 technical errors, medical necessity, and fraud for DMEPOS that—
									(A)have the highest rate of improper payment under part B;
									(B)have the greatest total dollar amount of such improper payments;
									(C)are due to clear misapplication or misinterpretation of policies under this title;
									(D)are clearly due to common and inadvertent clerical or administrative errors; or
									(E)are due to other types of errors that the Secretary determines could be prevented through
			 activities under the program.
									(6)Information on improper payments from medicare contractors
									(A)In generalIn order to assist Medicare DMEPOS contractors in carrying out DMEPOS payment outreach and
			 education programs, the Secretary shall provide each such contractor with
			 a complete list of improper payments for DMEPOS identified by recovery
			 audit contractors (and other contractors performing audit activities
			 relating to payment for DMEPOS) with respect to suppliers located in the
			 area being serviced by the Medicare DMEPOS contractor. Such list shall not
			 include claims for payments that have been denied and are being appealed
			 by the supplier under section 1869. Such information shall be provided on
			 a quarterly basis.
									(B)InformationThe information described in subparagraph (A) shall include the following information:
										(i)The suppliers of DMEPOS that have the highest rate of improper payments under part B for DMEPOS.
										(ii)The suppliers of DMEPOS that have the greatest total dollar amounts of such improper payments.
										(iii)The DMEPOS furnished in the area that has the highest rates of such improper payments.
										(iv)The DMEPOS furnished in the area that is responsible for the greatest total dollar amount of such
			 improper payments.
										(v)Other information the Secretary determines would assist Medicare DMEPOS contractors in carrying out
			 the DMEPOS payment outreach and education program.
										(C)Format of informationThe information furnished to Medicare DMEPOS contractors by the Secretary under this paragraph
			 shall be transmitted in a manner that permits such contractors to easily
			 identify the DMEPOS suppliers for which targeted outreach, education,
			 training, and technical assistance would be most effective. In carrying
			 out the preceding sentence, the Secretary shall ensure that—
										(i)the information with respect to improper payments made to such a supplier clearly displays the NPI
			 or other identifier of the supplier, the amount of the improper payment,
			 and any other information the Secretary determines appropriate; and
										(ii)the information is in an electronic, easily searchable database.
										(7)CommunicationsAll communications with a supplier under a DMEPOS payment outreach and education program are
			 subject to the standards and requirements of subsection (g).
								(8)Advance notice for policy changes and clarificationsThe Secretary shall not implement a policy change or clarification for DMEPOS audit requirements
			 earlier than 6 months after the date of publication of such change or
			 clarification in the Federal Register.
								(9)FundingAfter application of paragraph (1)(C) of section 1893(h), the Secretary shall retain a portion of
			 the amounts recovered by Medicare DMEPOS contractors under this title with
			 respect to DMEPOS which shall be available to the Centers for Medicare & Medicaid Services Program Management Account for purposes of carrying out this subsection and to
			 implement corrective actions to help reduce the error rate of payments for
			 DMEPOS under part B. The amount retained under the preceding sentence
			 shall not exceed an amount equal to 25 percent of the amounts recovered
			 under section 1893(h) with respect to DMEPOS.
								(10)Durable medical equipment, prosthetics, orthotics, and supplies and DMEPOS definedIn this subsection, the terms durable medical equipment, prosthetics, orthotics, and supplies and DMEPOS mean—
									(A)durable medical equipment (as defined in section 1861(n)) and supplies used with such equipment,
			 other than implantable items for which payment may be made under section
			 1833(t);
									(B)prosthetic devices (as described in section 1861(s)(8)), including items described in section
			 1842(s)(2)(D);
									(C)orthotics and prosthetics (as described in section 1861(s)(9));
									(D)surgical dressings (as described in section 1861(s)(5));
									(E)home dialysis supplies and equipment (as described in section 1861(s)(2)(F)); and
									(F)therapeutic shoes for diabetics (as described in section 1861(s)(12)).
									.
					(2)Funding conforming amendmentSection 1893(h)(2) of the Social Security Act (42 U.S.C. 1395ddd(h)(2)) is amended by inserting or section 1874A(h)(9) after paragraph (1)(C).
				(3)TransparencySection 1893(h)(8) of the Social Security Act (42 U.S.C. 1395ddd(h)(8)) is amended—
					(A)in the first sentence, by inserting before the period at the end the following: , on the use of medicare administrative contractors in conducting audits with respect to durable
			 medical equipment, prosthetics, orthotics, and supplies under section
			 1874A, and on the overturn rates for each level of appeal;
					(B)by striking Report.—The Secretary and inserting
						Report.—(A)In generalThe Secretary; and
					(C)by adding at the end the following new subparagraph:
						
							(B)Inclusion of certain information
								(i)In generalFor reports submitted under this paragraph for 2015 or a subsequent year, each such report shall
			 include, with respect to each recovery audit contractor (and each medicare
			 administrative contractor) that is responsible for audits relating to
			 payment for durable medical equipment, prosthetics, orthotics, and
			 supplies, information on the result of all appeals relating to audits for
			 durable medical equipment, prosthetics, orthotics, and supplies for each
			 individual level of appeals with respect to each of the categories of
			 audits described in clause (ii) carried out by recovery audit contractors
			 under this subsection or by medicare administrative contractors under
			 section 1874A. For purposes of such reports and public reporting regarding
			 such reports, such information relating to audits for orthotics and
			 prosthetics shall be grouped separately from the information relating to
			 audits for durable medical equipment and supplies.
								(ii)Categories of auditsFor purposes of clause (i), each of the following is a separate category of audit:
									(I)Automated.
									(II)Complex.
									(III)Medical necessity review.
									(IV)Part B.
									. 
					(b)Adjustment of record request maximum based on error ratesSection 1893 of the Social Security Act (42 U.S.C. 1395ddd) is amended by adding at the end the
			 following new subsection:
				
					(j)Adjustment of maximum record request threshold for audits for payment for durable medical
			 equipment, prosthetics, orthotics, and supplies (DMEPOS) based on supplier
			 error rates
						(1)Identification of error ratesThe Secretary shall determine the audited claims error rates for payment for durable medical
			 equipment, prosthetics, orthotics, and supplies and identify—
							(A)those DMEPOS suppliers with a relatively high error rate with respect to claims for DMEPOS; and
							(B)those DMEPOS suppliers with a relatively low error rate with respect to such claims or with a
			 steadily decreasing error rate for such claims.
							(2)Factors in identification
							(A)AnalysisFor purposes of identifying the groups of DMEPOS suppliers under paragraph (1), the Secretary shall
			 analyze the following as they relate to the total number and amount of
			 claims submitted by product category and by each DMEPOS supplier:
								(i)The improper payment rates of the supplier.
								(ii)The amount of improper payments made to the supplier.
								(iii)The frequency of errors made by the supplier over time.
								(iv)Other information determined appropriate by the Secretary.In performing such analysis, the Secretary shall exclude claims for payment that have been denied
			 and are being appealed by a DMEPOS supplier under section 1869.(B)Assignment based on composite scoreUsing a statistically valid sample, the Secretary shall assign DMEPOS suppliers under paragraph (1)
			 based on a composite score determined using the analysis under
			 subparagraph (A) as follows:
								(i)Suppliers with high, expensive, and frequent errors shall receive a high score and be identified as
			 high error suppliers under paragraph (1)(A).
								(ii)Suppliers with few, inexpensive, and infrequent errors shall receive a low score and be identified
			 as low error suppliers under paragraph (1)(B).
								(iii)Only a small proportion of the total suppliers in any area shall be assigned to either group
			 identified under either such paragraph.
								(C)Timeframe of identification
								(i)In generalAny identification of a DMEPOS supplier under paragraph (1) shall be for a period of 12 months.
								(ii)ReevaluationThe Secretary shall reevaluate each such identification at the end of such period.
								(iii)Use of most current informationIn carrying out the reevaluation under clause (ii) with respect to a supplier, the Secretary shall—
									(I)consider the most current information available with respect to the supplier under the analysis
			 under subparagraph (A); and
									(II)take into account improvement or regression of the supplier.
									(3)Adjustment of maximum record requests based on error rate performanceThe Secretary shall establish procedures under which, for those DMEPOS suppliers that are
			 identified—
							(A)under paragraph (1)(A) (relating to a relatively high error rate), the Secretary shall increase the
			 maximum record request made by Medicare DMEPOS contractors in auditing
			 claims of such suppliers for DMEPOS; and
							(B)under paragraph (1)(B) (relating to a relatively low or decreasing error rate), the Secretary shall
			 decrease the maximum record request made by Medicare DMEPOS contractors of
			 such suppliers.
							(4)Best performing suppliers have reduced random auditsIn the case of a DMEPOS supplier that the Secretary identifies under paragraph (1)(B) for a year as
			 having an audited claims error rate that is less than 15 percent for a
			 category of DMEPOS, the Secretary shall not conduct more than 1 random
			 audit of a claim per product category for the year for such category.
						(5)Restoration of clinical inference and judgmentWith respect to the conduct of payment audits of DMEPOS suppliers respecting DMEPOS under part B,
			 the Secretary shall use clinical inference and clinical judgment in the
			 evaluation of medical records and orders when conducting such audits in
			 the same manner as the Secretary interpreted and applied such clinical
			 judgment to claim reviews before 2009 pursuant to the Secretary’s
			 instruction to contractors.
						(6)Treatment of certain documentation created by orthotists and prosthetistsFor purposes of determining under this title the reasonableness and medical necessity of prosthetic
			 devices and orthotics and prosthetics, documentation created by orthotists
			 and prosthetists relating to the need for such devices, orthotics, and
			 prosthetics shall be considered part of the medical record.
						(7)DefinitionsIn this subsection:
							(A)Durable medical equipment, prosthetics, orthotics, and supplies and DMEPOSThe terms durable medical equipment, prosthetics, orthotics, and supplies and DMEPOS have the meaning given such terms in section 1874A(h)(10).
							(B)DMEPOS supplierThe term DMEPOS supplier means an entity that furnishes DMEPOS to individuals for which payment may be made under part B.
							(C)Medicare DMEPOS contractorThe term Medicare DMEPOS contractor means a recovery audit contractor and any other contractor (including a medicare administrative
			 contractor) that performs pre-pay or post-pay audits with respect to
			 claims for payment for DMEPOS under part B.
							.
			(c)Application of timely filing limits to reoccurring DMEPOS claims subject to payment auditsSection 1842(b)(3)(B) of the Social Security Act (42 U.S.C. 1395u(b)(3)(B)) is amended by inserting
			 before the semicolon at the end the following: , except that the reopening of a claim by a Medicare DMEPOS contractor (as defined in section
			 1893(j)(7)) in a post-payment audit or a claim denial in a prepayment
			 audit for DMEPOS (as defined in such section) shall toll the timely claim
			 filing limits under this part such that the Secretary may not prohibit a
			 DMEPOS supplier (as defined in such section) from taking an appeal from
			 the determination of a claim in a pre- or post-payment audit, or the
			 submission or resubmission for payment of any claims that follow
			 sequentially from the audited claim on the basis that the timely claim
			 filing limits have expired.
			(d)Maximum audit documentation review period of 3 years for Medicare contractors
				(1)RACsSection 1893(h)(4)(B) of the Social Security Act (42 U.S.C. 1395ddd(h)(4)(B)) is amended by
			 striking 4 fiscal years and inserting 3 fiscal years.
				(2)In overpayment of claimsThe last sentences of subsections (b) and (c) of section 1870 of the Social Security Act (42 U.S.C.
			 1395gg) are each amended by striking fifth year and five-year and inserting third year and three-year, respectively.
				(3)Limitation on audit documentation review periodSection 1874A(a) of the Social Security Act (42 U.S.C. 1395kk–1(a)) is amended by adding at the end
			 the following new paragraph:
					
						(7)Limitation on audit documentation review periodThe Secretary shall limit the audit documentation review period for medicare administrative
			 contractors to 3 years..
				(4)Effective dateThe amendments made by this subsection shall apply with respect to payments made for items and
			 services furnished on or after the date of the enactment of this Act.
				
